                  Case 3:20-cv-07871-WHA Document 22 Filed 02/11/21 Page 1 of 2




     THE LAW OFFICE OF JACK FITZGERALD, PC
 1   JACK FITZGERALD (SBN 257370)
 2   jack@jackfitzgeraldlaw.com
     TREVOR M. FLYNN (SBN 253362)
 3   trevor@jackfitzgeraldlaw.com
     MELANIE PERSINGER (SBN 275423)
 4   melanie@jackfitzgeraldlaw.com
     Hillcrest Professional Building
 5
     3636 Fourth Avenue, Suite 202
 6   San Diego, California 92103
     Phone: (619) 692-3840
 7   Fax: (619) 353-0404

 8   THE LAW OFFICE OF PAUL K. JOSEPH, PC
     PAUL K. JOSEPH (SBN 287057)
 9   paul@pauljosephlaw.com
     3150 Cabrillo Bay Ln.
10   San Diego, California 92110
     Phone: (619) 767-0356
11
     Fax: (619) 331-2943
12   Counsel for Plaintiff
13

14                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
15

16   JASON ZAJONC, DANYAEL WILLIAMS, and
     PRANKO LOZANO, on behalf of themselves, all
17   others similarly situated, and the general public,   Case No.: 20-cv-7871
18
            Plaintiffs,                                   NOTICE OF VOLUNTARY DISMISSAL OF
19                                                        ACTION WITHOUT PREJUDICE
                             v.                           [Fed. R. Civ. P. 41]
20
     ELECTRONIC ARTS INC.,
21

22          Defendant.

23

24

25

26

27

28

                                       Zajonc, et al. v. Electronic Arts Inc..
                                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
                  Case 3:20-cv-07871-WHA Document 22 Filed 02/11/21 Page 2 of 2




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE THAT, Plaintiffs, pursuant to Rule 41(a)(1) of the Federal Rules of Civil

 3   Procedure, hereby dismiss without prejudice all causes of action in the Complaint against Defendant

 4   Electronic Arts Inc.. Defendant has not filed neither an answer to the complaint nor a motion for summary

 5   judgment as to these claims. Dismissal under Rule 41(a)(1) is therefore appropriate.

 6

 7   Dated: February 11, 2021                            /s/ Jack Fitzgerald

 8                                                       THE LAW OFFICE OF JACK
 9                                                       FITZGERALD, PC
                                                         JACK FITZGERALD (SBN 257370)
10                                                       jack@jackfitzgeraldlaw.com
                                                         TREVOR M. FLYNN (SBN 253362)
11                                                       trevor@jackfitzgeraldlaw.com
                                                         MELANIE PERSINGER (SBN 275423)
12
                                                         melanie@jackfitzgeraldlaw.com
13                                                       Hillcrest Professional Building
                                                         3636 Fourth Avenue, Suite 202
14                                                       San Diego, California 92103
                                                         Phone: (619) 692-3840
15                                                       Fax: (619) 353-0404
16
                                                         THE LAW OFFICE OF PAUL K.
17                                                       JOSEPH, PC
                                                         PAUL K. JOSEPH
18                                                       paul@pauljosephlaw.com
                                                         3150 Cabrillo Bay Ln.
19                                                       San Diego, California 92110
                                                         Phone: (619) 767-0356
20
                                                         Fax: (619) 331-2943
21                                                       Attorneys for Plaintiffs
22

23

24

25

26

27

28
                                                          1
                                       Zajonc, et al. v. Electronic Arts Inc..
                                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
